                            Case 19-10118-LSS              Doc 271        Filed 06/14/19         Page 1 of 11




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

         In re:                                                           Chapter 11

         MAREMONT CORPORATION, et al.,1                                   Case No. 19-10118 (KJC)

                                                   Debtors.               Jointly Administered

                                                                          Objection Deadline: July 5, 2019 at 4:00 p.m. (ET)
                                                                          Hearing Date: Only if Objections are Filed

              COMBINED2 FOURTH MONTHLY APPLICATION OF JAMES L. PATTON, JR.
             AS THE LEGAL REPRESENTATIVE FOR FUTURE ASBESTOS CLAIMANTS AND
                 YOUNG CONAWAY STARGATT & TAYLOR, LLP AS COUNSEL TO THE
                 LEGAL REPRESENTATIVE FOR FUTURE ASBESTOS CLAIMANTS FOR
             ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
                      THE PERIOD FROM MAY 1, 2019 THROUGH MAY 31, 2019

         Name of Applicants:                                                James L. Patton, Jr., and
                                                                            Young Conaway Stargatt & Taylor, LLP

         Authorized to Provide Professional Services as:                    The FCR and Counsel to the FCR

         Date of Retention:                                                 Nunc Pro Tunc to January 22, 2019

         Period for Which Compensation
         and Reimbursement is Sought:                                       May 1, 2019 to May 31, 2019

         Amount of Compensation Sought
         as Actual, Reasonable and Necessary:                               $28,872.00
                                                                            (FCR’s Share: $5,035.00)
                                                                            (YCST’s Share: $23,837.00)



         1
                The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal taxpayer
                identification number, are: Maremont Corporation (6138); Maremont Exhaust Products, Inc. (9284); AVM,
                Inc. (9285); and Former Ride Control Operating Company, Inc. (f/k/a ArvinMeritor, Inc., a Delaware
                corporation) (9286). The mailing address for each Debtor for purposes of these chapter 11 cases is 2135 West
                Maple Road, Troy, MI 48084.
         2
                In light of the fact that James L. Patton, Jr., the legal representative for future asbestos claimants (the “Future
                Claimants’ Representative” or “FCR”), is a member of the law firm of Young Conaway Stargatt & Taylor, LLP
                (“YCST”), which serves as counsel to the Future Claimant’s Representative, the Future Claimants’
                Representative and YCST will be submitting combined fee applications in an effort to conserve costs. The
                Future Claimants’ Representative’s time and expense entries are distinguished from all other members of
                YCST.

01:24294254.6
                      Case 19-10118-LSS        Doc 271      Filed 06/14/19   Page 2 of 11




         Amount of Expense Reimbursement
         Sought as Actual, Reasonable and Necessary:         $1,028.29
                                                             (FCR’s Share: $131.95)
                                                             (YCST’s Share: $896.34)

         This Application includes 4.20 hours and $1,353.50 in fees incurred in connection with the
         preparation of fee applications.




01:24294254.6
                                                        2
                           Case 19-10118-LSS      Doc 271      Filed 06/14/19     Page 3 of 11




                                  SUMMARY OF THE FCR’S APPLICATIONS

                                                           Requested                Approved and/or Paid
                Date Filed     Period Covered           Fees       Expenses             Fees        Expenses
        1       04/03/19      01/22/19-02/28/19    $18,020.00        $0.00        $14,416.00            $0.00
        2       04/24/19      03/01/19-03/31/19    $52,470.00       $93.80        $41,976.00           $93.80
        3       05/23/19      04/01/19-04/30/19     $3,710.00        $0.00         $2,968.00            $0.00
        4       06/14/19      05/01/19-05/31/19     $5,035.00       $131.95        Pending             Pending

                                    SUMMARY OF YCST’S APPLICATIONS

                                                          Requested                 Approved and/or Paid
                Date Filed     Period Covered           Fees       Expenses          Fees           Expenses
        1       04/03/19      01/22/19-02/28/19    $191,670.00     $1,111.86     $153,336.00        $1,111.86
        2       04/24/19      03/01/19-03/31/19    $144,741.50     $2,083.77     $115,793.20        $2,083.77
        3       05/23/19      04/01/19-04/30/19    $13,328.50       $594.47       $10,662.80           $594.47
        4       06/14/19      05/01/19-05/31/19    $23,837.00       $896.34        Pending             Pending

                                       COMPENSATION BY INDIVIDUAL

               Name of                   Current Hourly Billing                  Total Billed           Total
                                     Position
          Professional Person                    Rate                              Hours            Compensation
         Robert S. Brady      Partner           $975.00                             5.80              $5,655.00
         Edwin J. Harron      Partner           $905.00                             8.70              $7,873.50
         James L. Patton, Jr. Partner          $1,325.00                            3.80              $5,035.00
         Sharon M. Zieg       Partner           $785.00                             7.60              $5,966.00
         Sara Beth A.R. Kohut Counsel           $600.00                             3.20              $1,920.00
         Casey Cathcart       Paralegal         $285.00                             3.60              $1,026.00
         Lisa Eden            Paralegal         $285.00                             4.90              $1,396.50
                                    TOTAL HOURS AND FEES:                           37.60            $28,872.00
         FCR’s Blended Rate: $1,325.00
         YCST’s Blended Rate: $705.24

                              FCR’S COMPENSATION BY PROJECT CATEGORY

                                       Category                                 Hours           Fees
                 Plan and Disclosure Statement (B012)                              3.80         $5,035.00
                                         TOTAL HOURS AND FEES:                     3.80         $5,035.00

01:24294254.6
                                                           3
                        Case 19-10118-LSS          Doc 271    Filed 06/14/19     Page 4 of 11




                            YCST’S COMPENSATION BY PROJECT CATEGORY

                                        Category                               Hours             Fees
                Case Administration (B001)                                        1.70             484.50
                Court Hearings (B002)                                             5.20            3845.00
                Meetings (B008)                                                   0.80             676.00
                Plan and Disclosure Statement (B012)                             21.70           17,389.50
                Retention of Professionals / Fee Issues (B017)                    0.20             $88.50
                Fee Application Preparation (B018)                                4.20           $1,353.50
                                         TOTAL HOURS AND FEES:                   33.80          $23,837.00


                                         FCR’S EXPENSE SUMMARY
                        The Representative did not incur any expenses during the Fee Period.
                                          Category                           Amount
                          Air/Rail Travel                                          $116.80
                          Car/Bus/Subway Travel                                        $11.15
                          Reproduction Charges                                          $1.60
                          Parking                                                       $2.40
                                        TOTAL DISBURSEMENTS:                       $131.95


                                            YCST’S EXPENSE SUMMARY

                                             Category                          Amount
                          Docket Retrieval/Search                                      $16.90
                          Postage                                                  $123.90
                          Reproduction Charges                                     $751.20
                          Teleconference / Video Conference                             $4.34
                                        TOTAL DISBURSEMENTS:                       $896.34




01:24294254.6
                                                          4
                            Case 19-10118-LSS              Doc 271        Filed 06/14/19         Page 5 of 11




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

         In re:                                                           Chapter 11

         MAREMONT CORPORATION, et al.,1                                   Case No. 19-10118 (KJC)

                                                   Debtors.               Jointly Administered

                                                                          Objection Deadline: July 5, 2019 at 4:00 p.m. (ET)
                                                                          Hearing Date: Only if Objections are Filed

              COMBINED2 FOURTH MONTHLY APPLICATION OF JAMES L. PATTON, JR.
             AS THE LEGAL REPRESENTATIVE FOR FUTURE ASBESTOS CLAIMANTS AND
                YOUNG CONAWAY STARGATT & TAYLOR, LLP, AS COUNSEL TO THE
                 LEGAL REPRESENTATIVE FOR FUTURE ASBESTOS CLAIMANTS FOR
             ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
                      THE PERIOD FROM MAY 1, 2019 THROUGH MAY 31, 2019

                             Pursuant to sections 330 and 331 of title 11 of the United States Code (as

         amended, the “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure

         (the “Bankruptcy Rules”), Rule 2016-2 of the Local Rules of Bankruptcy Practice and

         Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

         Rules”) and this Court’s February 21, 2019 Order Establishing Procedures For Interim

         Compensation And Reimbursement Of Expenses Of Professionals And Official Committee

         Members [Docket No. 91] (the “Administrative Fee Order”), James L. Patton, Jr., the legal


         1
                The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal taxpayer
                identification number, are: Maremont Corporation (6138); Maremont Exhaust Products, Inc. (9284); AVM,
                Inc. (9285); and Former Ride Control Operating Company, Inc. (f/k/a ArvinMeritor, Inc., a Delaware
                corporation) (9286). The mailing address for each Debtor for purposes of these chapter 11 cases is 2135 West
                Maple Road, Troy, MI 48084.
         2
                In light of the fact that James L. Patton, Jr., the legal representative for future asbestos claimants (the “Future
                Claimants’ Representative” or “FCR”), is a member of the law firm of Young Conaway Stargatt & Taylor, LLP
                (“YCST”), which serves as counsel to the Future Claimants’ Representative, the Future Claimants’
                Representative and YCST will be submitting combined fee applications in an effort to conserve costs. The
                Future Claimants’ Representative’s time and expense entries are distinguished from all other members of
                YCST.
01:24294254.6
                      Case 19-10118-LSS         Doc 271      Filed 06/14/19    Page 6 of 11




         representative for future asbestos claimants (the “Future Claimants’ Representative” or “FCR”),

         hereby submits his Fourth monthly application (the “Fourth Monthly Application”) for

         compensation of services rendered during the period from May 1, 2019 through and including

         May 31, 2019 (the “Fee Period”) in the amount of $5,035.00 together with reimbursement for

         actual and necessary expenses incurred in the amount of $131.95, and the law firm of Young

         Conaway Stargatt & Taylor, LLP (“YCST”, together with the Future Claimants’ Representative,

         the “Applicants”), counsel to the Future Claimants’ Representative, hereby submits this Fourth

         Monthly Application for compensation of services rendered during the Fee Period in the amount

         of $23,837.00 together with reimbursement for actual and necessary expenses incurred in the

         amount of $896.34. In support of its Application, Applicants respectfully represents as follows:

                        1.    James L. Patton, Jr., was employed to serve as the Future Claimants’

         Representative nunc pro tunc to January 22, 2019, pursuant to an order entered by this Court on

         March 13, 2019 [Docket No. 146]. YCST was employed nunc pro tunc to January 22, 2019, to

         represent the Future Claimants’ Representative pursuant to an order entered by this Court on

         March 11, 2019 [Docket No. 129]. The orders authorized the Applicants to be compensated on

         an hourly basis and to be reimbursed for actual and necessary expenses.

                        2.    All services for which compensation is requested by the Future Claimants’

         Representative were performed for or on behalf of future claimants. All services for which

         compensation is requested by YCST were performed for or on behalf of the Future Claimants’

         Representative.




01:24294254.6
                                                         2
                      Case 19-10118-LSS         Doc 271       Filed 06/14/19    Page 7 of 11




                                   SUMMARY OF SERVICES RENDERED

                        3.    Attached hereto as Exhibit A is a detailed statement of fees incurred during

         the Fee Period, showing the amount of 28,872.00 due for fees. Attached hereto as Exhibit B is a

         detailed statement of expenses incurred during the Fee Period, showing the amount of $1,028.29

         due for expenses.

                        4.    The services rendered by the Applicants during the Fee Period are grouped

         into the categories set forth in Exhibit A attached hereto. The professionals who rendered

         services relating to each category are identified, along with the number of hours for each

         individual and the total compensation sought for each category, in Exhibit A attached hereto.

                                               DISBURSEMENTS

                        5.    The Future Claimants’ Representative incurred out-of-pocket disbursements

         during the Fee Period in the amount of $131.95. YCST incurred out-of-pocket disbursements

         during the Fee Period in the amount of $896.34. This disbursement sum is broken down into

         categories of charges, including, among other things, telephone and facsimile and other charges,

         mail and express mail charges, special or hand delivery charges, document processing,

         photocopying charges, charges for mailing supplies (including, without limitation, envelopes and

         labels) provided by the Firm to outside copying services for use in mass mailings, travel

         expenses, expenses for “working meals,” computerized research, transcription costs, as well as

         non-ordinary overhead expenses such as secretarial and other overtime. A complete review by

         category of the expenses incurred during the Fee Period may be found in Exhibit B attached

         hereto.

                        6.    Costs incurred for overtime and computer assisted research are not included

         in the Applicants’ normal hourly billing rates and, therefore, are itemized and included in the

01:24294254.6
                                                          3
                       Case 19-10118-LSS          Doc 271      Filed 06/14/19     Page 8 of 11




         Applicants’ disbursements. Pursuant to Del. Bankr. LR 2016-2, the Applicants represent that

         their rate for duplication is $0.10 per page, their effective rate for outgoing facsimile

         transmissions is approximately $1.00 per page (excluding related long distance transmission

         charges), there is no charge for incoming facsimile transmissions, and there is no surcharge for

         computerized research.

                                           VALUATION OF SERVICES

                         7.    The Future Claimants’ Representative expended a total of 3.80 hours in

         connection with this matter during the Fee Period. YCST expended a total of 33.80 hours in

         connection with this matter during the Fee Period.

                         8.    The amount of time spent by the Applicants during the Fee Period is fully

         set forth in Exhibit A attached hereto. The hourly rates set forth therein are the Applicants’

         normal hourly rates of compensation for work of this character. The reasonable value of the

         services rendered by the Future Claimants’ Representative during the Fee Period is $5,035.00.

         The reasonable value of the services rendered by YCST during the Fee Period is $23,837.00.

                         9.    Applicants believe that the time and expense entries included in Exhibits A

         and B attached hereto are in compliance with the requirements of Del. Bankr. LR 2016-2.

                         10.   In accordance with the factors enumerated in 11 U.S.C. § 330, the amount

         requested is fair and reasonable given (a) the complexity of these cases, (b) the time expended,

         (c) the nature and extent of the services rendered, (d) the value of such services, and (e) the costs

         of comparable services other than in a case under this title.

                         11.   This Application covers the period from May 1, 2019 through and including

         May 31, 2019.



01:24294254.6
                                                           4
                      Case 19-10118-LSS         Doc 271      Filed 06/14/19    Page 9 of 11




                        WHEREFORE, the Future Claimants’ Representative respectfully requests that

         allowance be made in the sum of $5,035.00 as compensation for necessary professional services

         rendered during the Fee Period and the sum of $131.95 for reimbursement of actual and

         necessary costs and expenses incurred during the Fee Period, and YCST respectfully requests

         that allowance be made in the sum of $23,837.00 as compensation for necessary professional

         legal services rendered during the Fee Period and the sum of $896.34 for reimbursement of

         actual and necessary costs and expenses incurred during the Fee Period, and the Applicants

         further request such other and further relief as this Court may deem just and proper.

         Dated: June 14, 2019                     YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                  /s/ Edwin J. Harron
                                                  Robert S. Brady (No. 2847)
                                                  Edwin J. Harron (No. 3396)
                                                  Sara Beth A.R. Kohut (No. 4137)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253
                                                  Email: rbrady@ycst.com
                                                  Email: eharron@ycst.com
                                                  Email: skohut@ycst.com

                                                  Counsel to the Future Claimants’ Representative




01:24294254.6
                                                         5
                      Case 19-10118-LSS         Doc 271      Filed 06/14/19     Page 10 of 11




                                 DECLARATION OF JAMES L. PATTON, JR.

                I, James L. Patton, Jr., declare under penalty of perjury and pursuant to 28 U.S.C. § 1746:

                1.      I am the court-appointed Legal Representative for Future Asbestos Claimants.

                2.      I have personally performed all of the services identified with my name in the

         foregoing Application. All of the services were necessary to faithfully meet my responsibilities

         as the Future Claimants’ Representative. My hourly rate, as set forth in the Application, is the

         customary rate I charge for services of this nature. In my experience, this rate is consistent with

         the rates charged by other professionals who provide similar services.

                3.      The facts set forth in the foregoing Application are true and correct to the best of

         my knowledge, information, and belief.

                Executed on June 14, 2019

                                                                /s/ James L. Patton, Jr.
                                                               JAMES L. PATTON, JR.




01:24294254.6
Case 19-10118-LSS   Doc 271   Filed 06/14/19   Page 11 of 11
